Citation Nr: 9915976	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  96-12 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active duty service from January 1975 to July 
1975 and from January 1978 to July 1987.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in part of which the 
regional office (RO) denied entitlement to service connection 
for bronchitis.  In a February 1998 decision, the Board 
remanded this matter to the RO for further development.


FINDING OF FACT

The veteran has current disability from chronic obstructive 
pulmonary disease (COPD) , which is a continuation of her 
initial presentation, then diagnosed as bronchitis, during 
active military service.  


CONCLUSION OF LAW

Service connection is warranted for a respiratory disorder 
claimed as bronchitis and diagnosed as chronic obstructive 
pulmonary disease (COPD).  38 U.S.C.A. §§ 101(16), 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  This 
conclusion is supported by the current diagnosis of COPD and 
the opinion of a Department of Veterans Affairs (VA) 
physician that the veteran's current symptoms are a 
continuation of those presented during her active military 
service.  King v. Brown, 5 Vet. App. 19, 21 (1993).  The RO 
has assisted the veteran in all necessary matters, including 
seeking and securing all possible treatment records.  The 
Board is satisfied that all relevant facts which may be 
developed have been properly developed, and that no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).

Service medical records show that the veteran was treated 
during her active duty service for bronchitis in March 1978.  
The assessment was upper respiratory infection verses early 
bronchitis.  Treatment notes dated in December 1982 show that 
the veteran complained of cough productive of sputum.  The 
impression was of bronchitis in a smoker.  The veteran was 
treated on several other occasions for symptoms which were 
diagnosed as upper respiratory infections and sinusitis.  At 
the time of a medical examination in August 1985, the veteran 
reported a history of shortness of breath, pain in her chest, 
and chronic cough.  A pulmonary function test was interpreted 
as showing small airway dysfunction.  At the time of her 
medical examination for separation from service, the veteran 
again gave a history of shortness of breath, pain in her 
chest, and chronic cough.  An examiner elaborated that such 
symptoms were from smoking a lot.  On examination, the 
veteran's lungs and chest were clinically normal.

The medical evidence in the claim folder indicates that the 
veteran has current disability from a respiratory disorder.  
Her VA outpatient treatment records show a diagnosis of 
chronic bronchitis in June 1991.  Bronchial asthma was 
diagnosed during a VA examination in November 1993.  The 
veteran was given a diagnosis of bronchitis in December 1995.  
She had acute bronchitis in January 1996.  

During a VA examination in May 1998, an examiner noted that 
the veteran had been treated several times for bronchitis 
during her active service.  She had begun using a metered 
dose inhaler during the previous one to two years with some 
improvement, but she reported that she was only able to walk 
two to three blocks due to shortness of breath and that she 
had occasional shortness of breath at rest.  She reported 
that she continued to smoke after trying unsuccessfully to 
quit, and told the examiner that she had been smoking since 
age 14.  On examination, her lungs were clear.  There was 
good air movement without wheezes, rales, or rhonchi.  
Pulmonary function tests showed moderate to severe chronic 
obstructive pulmonary disease (COPD).  The examiner noted 
that the veteran had smoked one pack of cigarettes per day 
for more than 40 years, and that that "[t]his clearly is the 
etiology of her COPD."  The examiner further enumerated 
possible exacerbating factors.  The examiner also noted the 
veteran's multiple visits during service for treatment of 
bronchitis, and indicated that "[t]he episodes of bronchitis 
were likely exacerbated or worsened by her continued smoking 
in service."  Finally, the examiner stated:  "Her current 
symptoms are just a continuation of her initial presentation 
while in the service and a natural sequela of her continued 
tobacco inhalation."  

The record does not contain a medical opinion that 
contradicts the opinion of the VA examiner.  The Board 
acknowledges that the VA examiner implicates the veteran's 
entire smoking history - before, during, and after service - 
in the development of her current COPD.  Nonetheless, as the 
veteran has current disability from a respiratory disorder 
diagnosed as COPD and there is a competent and uncontradicted 
medical opinion that her current symptomatology is a 
continuation of the initial presentation during active 
military service, the Board concludes that the evidence 
supports the grant of service connection for COPD, claimed as 
bronchitis.


ORDER

Service connection for COPD, claimed as bronchitis, is 
granted.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

